DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amending of claims 21, 31, 36, 38, cancellation of claims 30, 32-35, and newly added claims 41-45.
Claim Objections
The previous objection to claim 38 has been withdrawn in view of the amendment filed on 12/27/21.
Double Patenting
The previous non-statutory double patenting rejections to claims 21-26, 28-31, 33, 34, and 36-40 have been withdrawn in view of terminal disclaimer approved on 12/30/21.
Allowable Subject Matter
Claims 21-29, 31, and 36-45 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 21-29, 36-40, and 45
The cited prior art fails to disclose or suggest “wherein the first distance is approximately equal to the second distance” in combination with the rest of the limitations as respectively recited in claims 21 and 36 based on the Applicant’s arguments (first paragraph on page 10 to first paragraph on page 11 of 12/27/21 Remarks). Therefore, claims 21 and 36 are allowable over the cited prior art and 
Claims 31 and 41-44
The cited prior art fails to disclose or suggest “wherein the first reflective surface has a first curvature radius, the third reflective surface has a second curvature radius, and the first curvature radius is approximately one third the second curvature radius” in combination with the rest of the limitations as recited in claim 31 based on the Applicant’s arguments (paragraph under Independent Claim 31 on page 11 of 12/27/21 Remarks). Therefore, claim 31 is allowable over the cited prior art and dependent claims 41-44 are also allowable as they directly or indirectly depend on claim 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828